United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 97-1179
                                 _____________

Ronald V. Kwatick,                   *
                                     *
           Appellant,                * Appeal from the United States
                                     * District Court for the
    v.                               * Eastern District of Missouri.
                                     *
McDonnell Douglas Corporation,       *      [UNPUBLISHED]
                                     *
           Appellee.                 *
                               _____________

                                Submitted: June 13, 1997
                                    Filed: July 7, 1997
                                 _____________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                        _____________

PER CURIAM.

      Ronald V. Kwatick, the plaintiff in this case of alleged age discrimination,
appeals the order of the District Court1 granting the motion of McDonnell Douglas
Corporation, the defendant, for summary judgment. This is a reduction-in-force case,
and the District Court determined, among other things, that Kwatick had failed to
produce evidence to show that his age was in any way taken into account in the
employer's decision not to retain him.


      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
       Having considered all of Kwatick's arguments, we conclude that the District
Court correctly determined that Kwatick's claim of age discrimination must fail for lack
of evidentiary support. Accordingly, the defendant was entitled to summary judgment,
and the order of the District Court is

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-